DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 12-13-2021. As directed, claims 1, 5, and 8 have been amended, claims 3-4, 6-7, and 10-20 have been cancelled, and claims 21-34 have been added. Thus, claims 1-2, 5, 8-9, and 21-34 are pending in the current application. 

Response to Arguments
Applicant argues, see Remarks page 7 as filed, that the amendments presented regarding the hook element being adjacent a concave surface as recited in amended claim 1 differentiate over Stock. Examiner has provided a new interpretation of the Stock massage device in order to address the amended limitations, rendering these arguments moot.
Applicant argues, see Remarks page 8 as filed, that newly added independent claims 26 and 30 are not anticipated by the previously relied upon interpretation of Stock. Examiner has provided a new interpretation of the Stock massage device in order to address the amended limitations, and additionally relied on van den Dries, previously cited prior art, to address aspects of the amended limitations of claim 1, and newly added claims 21-23, 26-29, and further incorporates an obviousness rejection over van den Dries in view of Tucker to address claims 30-34, rendering these arguments moot.

Claim Objections
Claims 31-32 are objected to because of the following informalities:  
-Each of claims 31and 32 depend from claim 33 which succeeds these claims. Examiner suggests amending the claims to depend from claim 30, such that the claims are in proper order.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, line 1 recites “The instrument of claim 33” which renders the claim indefinite as a claim cannot depend from itself.
For the purposes of examination, claim 33 will be interpreted to depend from independent claim 30.
Claims 31-32, and 34 are rejected by virtue of their dependency on claim 33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 21-23, 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van den Dries (US 2017/0340509).
Regarding claim 1, van den Dries discloses a multi-surface instrument (100; Fig. 1A) for soft tissue mobilization (abstract, lines 1-2), comprising: 
a planar body (120, 130) having a periphery (massage surface shown at 141-144 in Figs. 1C-F) associated therewith (paragraph 38, lines 1-6; paragraph 39, lines 1-4; see Figs. 1A-F), wherein along the periphery (141-144) is disposed at least: 
a hook element adjacent to at least one concave surface (see annotated Fig. 1B), 
a first round point having a first radius associated therewith (see annotated Fig. 1B), 
a second round point having a second radius associated therewith (see annotated Fig. 1B), wherein the second radius is larger than the first radius (see annotated Fig. 1B), 
and a rectangular surface (see annotated Fig. 1B).  

    PNG
    media_image1.png
    570
    623
    media_image1.png
    Greyscale

Regarding claim 2, van den Dries discloses the instrument of claim 1, as discussed above.
van den Dries further discloses the instrument further comprising: 
a plurality of apertures (see annotated Fig. 1B below) each extending through the planar body (120, 130) (paragraph 38, lines 1-12).

    PNG
    media_image1.png
    570
    623
    media_image1.png
    Greyscale

Regarding claim 5, van den Dries discloses the instrument of claim 1, as discussed above.
van den Dries further discloses the instrument wherein the planar body (120, 130) (paragraph 38, lines 1-6; paragraph 39, lines 1-4; see Figs. 1A-F) forms an edge extending along the periphery (141-144) thereof the edge comprising an apex and a lancet arch incorporating the apex (paragraph 39, lines 1-12; see annotated Figs. 1C-F below).

    PNG
    media_image2.png
    627
    610
    media_image2.png
    Greyscale

Regarding claim 21, van den Dries discloses the instrument of claim 1, as discussed above.
van den Dries further discloses wherein the periphery at each end of the first round point comprises a concave formation (see annotated Fig. 1B below).

    PNG
    media_image3.png
    570
    623
    media_image3.png
    Greyscale

Regarding claim 22, van den Dries discloses the instrument of claim 1, as discussed above.
van den Dries further discloses wherein the periphery at each end of the second round point comprises a concave formation (see annotated Fig. 1B below).

    PNG
    media_image4.png
    570
    623
    media_image4.png
    Greyscale

Regarding claim 23, van den Dries discloses the instrument of claim 1, as discussed above.
van den Dries further discloses wherein the first round point is disposed on the periphery between the hook element and the second round point (see annotated Fig. 1B below, moving in a clockwise fashion from the hook element, the first round point is disposed between the hook element and the second round point).

    PNG
    media_image1.png
    570
    623
    media_image1.png
    Greyscale

Regarding claim 26, van den Dries discloses a multi-surface instrument (100; Fig. 1A) for soft tissue mobilization (abstract, lines 1-2), comprising: 
a planar body (120, 130) having a periphery (massage surface shown at 141-144 in Figs. 1C-F) associated therewith (paragraph 38, lines 1-6; paragraph 39, lines 1-4; see Figs. 1A-F), wherein along the periphery (141-144) is disposed at least: 
a hook element adjacent to at least one concave surface (see annotated Fig. 1B), 
a first round point having a first radius associated therewith (see annotated Fig. 1B), 


    PNG
    media_image1.png
    570
    623
    media_image1.png
    Greyscale

Regarding claim 27, van den Dries discloses the instrument of claim 26, as discussed above.
van den Dries further discloses wherein the periphery at each end of the first round point comprises a concave formation (see annotated Fig. 1B below).

    PNG
    media_image3.png
    570
    623
    media_image3.png
    Greyscale

Regarding claim 28, van den Dries discloses the instrument of claim 26, as discussed above.
van den Dries further discloses wherein the periphery at each end of the second round point comprises a concave formation (see annotated Fig. 1B below).

    PNG
    media_image1.png
    570
    623
    media_image1.png
    Greyscale

Regarding claim 29, van den Dries discloses the instrument of claim 26, as discussed above.
van den Dries further discloses wherein the first round point is disposed on the periphery between the hook element and the second round point (see annotated Fig. 1B below, moving in a clockwise fashion from the hook element, the first round point is disposed between the hook element and the second round point).

    PNG
    media_image1.png
    570
    623
    media_image1.png
    Greyscale

Claims 1-2, 5, 23, 25-26, 29-30, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stock (US D828,926).
Regarding claim 1, Stock discloses a multi-surface instrument for soft tissue mobilization (title: “Fascial Tool”), comprising: 
a planar body having a periphery associated therewith (see Fig. 1, the outermost boundary of the tool forms a periphery; see Figs. 3-4, the disclosed tool has a flat, planar body), wherein along the periphery is disposed at least: 

a first round point having a first radius associated therewith (see annotated Fig. 2), 
a second round point having a second radius associated therewith (see annotated Fig. 2), wherein the second radius is larger than the first radius (see annotated Fig. 2), 
and a rectangular surface see annotated Fig. 2).  

    PNG
    media_image5.png
    540
    695
    media_image5.png
    Greyscale

Regarding claim 2, Stock discloses the instrument of claim 1, as discussed above.
Stock further discloses the instrument further comprising: 


    PNG
    media_image6.png
    540
    695
    media_image6.png
    Greyscale

Regarding claim 5, Stock discloses the instrument of claim 1, as discussed above.
Stock further discloses the instrument wherein the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body; see also annotated Fig. 2 below for features) forms an edge extending along the periphery thereof (see Figs. 3-6 which displays that the outer boundary of the device includes a raised edge) the edge comprising an apex and a lancet arch incorporating the apex (see annotated Fig. 5 below).  

    PNG
    media_image7.png
    701
    421
    media_image7.png
    Greyscale
  
Regarding claim 23, Stock discloses the instrument of claim 1, as discussed above.
Stock further discloses wherein the first round point is disposed on the periphery between the hook element and the second round point (see annotated Fig. 2 below, moving in a 

    PNG
    media_image5.png
    540
    695
    media_image5.png
    Greyscale

Regarding claim 25, Stock discloses the instrument of claim 2, as discussed above.
Stock further discloses wherein each of the plurality of apertures is adjacent to at least two other apertures (see annotated Fig. 2 below, and note that each of the apertures is nearby two other apertures).

    PNG
    media_image6.png
    540
    695
    media_image6.png
    Greyscale


Regarding claim 26, Stock discloses a multi-surface instrument for soft tissue mobilization (title: “Fascial Tool”), comprising: 
a planar body having a periphery associated therewith (see Fig. 1, the outermost boundary of the tool forms a periphery; see Figs. 3-4, the disclosed tool has a flat, planar body), wherein along the periphery is disposed at least: 
a hook element adjacent to at least one concave surface (see annotated Fig. 2), 
a first round point having a first radius associated therewith (see annotated Fig. 2), 
a second round point having a second radius associated therewith (see annotated Fig. 2), wherein the second radius is larger than the first radius (see annotated Fig. 2).

    PNG
    media_image5.png
    540
    695
    media_image5.png
    Greyscale

Regarding claim 29, Stock discloses the instrument of claim 26, as discussed above.
Stock further discloses wherein the first round point is disposed on the periphery between the hook element and the second round point (see annotated Fig. 2 below, moving in a counterclockwise fashion from the hook element, the first round point is disposed between the hook element and the second round point).

    PNG
    media_image5.png
    540
    695
    media_image5.png
    Greyscale

Regarding claim 30, Stock discloses a multi-surface instrument for soft tissue mobilization (title: “Fascial Tool”), comprising: 
a planar body having a periphery associated therewith (see Fig. 1, the outermost boundary of the tool forms a periphery; see Figs. 3-4, the disclosed tool has a flat, planar body): 
a hook element disposed on the periphery (see annotated Fig. 2 below), 
the hook element comprising at least one convex surface, the hook element being adjacent to at least one concave surface (see annotated Fig. 2), 
a first round point disposed on the periphery (see annotated Fig. 2),
the first round point comprising a first radius associated therewith (see annotated Fig. 2), 

the second round point comprising a second radius associated therewith (see annotated Fig. 2), wherein the second radius is larger than the first radius (see annotated Fig. 2);
and a plurality of apertures (see annotated Fig. 2 below; see also Fig. 1 which shows that the apertures are formed through the planar body) each extending through the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body) 
wherein each of the plurality of apertures is adjacent to at least two other apertures (see annotated Fig. 2 below, and note that each of the apertures is nearby two other apertures).

    PNG
    media_image8.png
    540
    695
    media_image8.png
    Greyscale

Regarding claim 33, Stock discloses the instrument of claim 30, as discussed above.
.

    PNG
    media_image5.png
    540
    695
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over van den Dries (US 2017/0340509), as applied to claim 1 above, in view of Blinova (US 2016/0361603).
Regarding claim 8, van den Dries discloses the instrument of claim 1, as discussed above.
van den Dries further discloses the instrument further comprising: 
a plurality of features extending along the periphery (141-144) of the planar body (120, 130), wherein each of said features is independently one from the group consisting of: 
a convex surface, a concave surface, and a linear surface (see annotated Fig. 1B below for each feature and its description).  


    PNG
    media_image9.png
    522
    878
    media_image9.png
    Greyscale

van den Dries fails to disclose the instrument further comprising a plurality of indicium disposed on a first surface of the planar body and adjacent to the periphery.  
However, Blinova teaches a mobilization device (400; Fig. 5C) including a plurality of indicium (see numbers “3”, “6”, “9”, and “12” on surface 450 in Fig. 5C) disposed on a first surface (450 in Fig. 5C) of the body and adjacent to a periphery (paragraph 39, lines 1-12; paragraph 40, lines 1-2; Fig. 5C). Blinova further indicates that the indicia are advantageous in aiding the user in positioning the massage device (paragraph 38, lines 12-16; Blinova’s Fig. 5C shows that the integers are positioned at different massage features with respect to the lower surface of the device, and further Blinova’s Figures 1-3 show that all numbers from 1-12 can be used as indicia).
Therefore, since the indicia taught by Blinova are situated on different massage features (see Fig. 5C, indicia are each positioned at a different pointed surface of the device), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 9, van den Dries in view of Blinova disclose the instrument of claim 8, as discussed above.
Additionally, van den Dries further discloses the instrument further comprising: 
a plurality of features extending along the periphery (141-144) of the planar body (120, 130), wherein each of said features is independently one from the group consisting of: 
a convex surface, a concave surface, and a linear surface (see annotated Fig. 1B below for each feature and its description).  

    PNG
    media_image9.png
    522
    878
    media_image9.png
    Greyscale

	Modified van den Dries further discloses the instrument wherein the plurality of indicium (Blinova: numbers “3”, “6”, “9”, and “12” on surface 450 in Fig. 5C) comprises a series of 
Therefore, since the indicia taught by Blinova are situated on different massage features (see Fig. 5C, indicia are each positioned at a different pointed surface of the device), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a first surface of the planar body of the instrument disclosed by van den Dries to include the indicia adjacent to the periphery as taught by Blinova in order to provide a user with a frame of reference for the features of the instrument, and for positioning of the instrument.
Claim 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over van den Dries (US 2017/0340509), as applied to claim 2 above, in view of Tucker (US 2007/0191745).
Regarding claim 24, van den Dries discloses the instrument of claim 2, as discussed above.
While van den Dries incorporates a central aperture capable of fitting four fingers of a human hand, van den Dries fails to disclose that at least one of the plurality of apertures is adjacent to at least three other apertures.
However, Tucker teaches a massage device (“kneader” per paragraph 24; Fig. 1) including four distinct apertures (finger rings 2; paragraph 24; Fig. 1) such that at least one of the plurality of apertures is adjacent at least three other apertures (see Fig. 1: each of the four apertures is located nearby 3 additional apertures; paragraph 55, lines 1-6). 

Thus, now modified van den Dries includes a plurality of apertures, each lying adjacent three other apertures by virtue of the distinct formation of the four finger apertures.
Regarding claim 25, van den Dries discloses the instrument of claim 2, as discussed above.
While van den Dries incorporates a central aperture capable of fitting four fingers of a human hand, van den Dries fails to disclose that at least one of the plurality of apertures is adjacent to at least two other apertures.
However, Tucker teaches a massage device (“kneader” per paragraph 24; Fig. 1) including four distinct apertures (finger rings 2; paragraph 24; Fig. 1) such that at least one of the plurality of apertures is adjacent at least two other apertures (see Fig. 1: each of the four apertures is located nearby 3 additional apertures; paragraph 55, lines 1-6). 
Because both van den Dries and Tucker are directed towards the same field of endeavor, i.e. handheld soft tissue massage devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the central aperture of van den Dries could have alternately been formed as four separate and distinct apertures for individually accommodating the fingers of a human hand, as illustrated by Tucker, such a modification being one of design choice.
.
Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over van den Dries (US 2017/0340509) in view of Tucker (US 2007/0191745).
 Regarding claim 30, van den Dries discloses a multi-surface instrument (100; Fig. 1A) for soft tissue mobilization (abstract, lines 1-2), comprising: 
a planar body (120, 130) having a periphery (massage surface shown at 141-144 in Figs. 1C-F) associated therewith (paragraph 38, lines 1-6; paragraph 39, lines 1-4; see Figs. 1A-F): 
a hook element disposed on the periphery (141-144)
the hook element comprising at least one convex surface, the hook element being  adjacent to at least one concave surface (see annotated Fig. 1B), 
a first round point disposed on the periphery (141-144) 
the first round point having a first radius associated therewith (see annotated Fig. 1B), 
a second round point disposed on the periphery (141-144) 
the second round point having a second radius associated therewith (see annotated Fig. 1B), 
wherein the second radius is larger than the first radius (see annotated Fig. 2)
and a plurality of apertures each extending through the planar body (see annotated Fig. 2 below).  

    PNG
    media_image1.png
    570
    623
    media_image1.png
    Greyscale

While van den Dries incorporates a central aperture capable of fitting four fingers of a human hand, van den Dries fails to disclose that each of the plurality of apertures is adjacent to at least two other apertures.
However, Tucker teaches a massage device (“kneader” per paragraph 24; Fig. 1) including four distinct apertures (finger rings 2; paragraph 24; Fig. 1) such that at least one of the plurality of apertures is adjacent at least two other apertures (see Fig. 1: each of the four apertures is located nearby 3 additional apertures; paragraph 55, lines 1-6). 

Thus, now modified van den Dries includes a plurality of apertures, each lying adjacent three other apertures by virtue of the distinct formation of the four finger apertures.
Regarding claim 33, van den Dries in view of Tucker disclose the instrument of claim 30, as discussed above.
van den Dries further discloses wherein the first round point is disposed on the periphery between the hook element and the second round point (see annotated Fig. 1B below, moving in a clockwise fashion from the hook element, the first round point is disposed between the hook element and the second round point).

    PNG
    media_image1.png
    570
    623
    media_image1.png
    Greyscale

Regarding claim 31, van den Dries in view of Tucker disclose the instrument of claim 33, as discussed above.
van den Dries further discloses wherein the periphery at each end of the first round point comprises a concave formation (see annotated Fig. 1B below).

    PNG
    media_image3.png
    570
    623
    media_image3.png
    Greyscale

Regarding claim 32, van den Dries in view of Tucker disclose the instrument of claim 33, as discussed above.
van den Dries further discloses wherein the periphery at each end of the second round point comprises a concave formation (see annotated Fig. 1B below).

    PNG
    media_image4.png
    570
    623
    media_image4.png
    Greyscale

Regarding claim 34, van den Dries in view of Tucker disclose the instrument of claim 33, as discussed above.
Modified van den Dries discloses wherein at least one of the plurality of apertures is adjacent three other apertures (see Tucker Fig. 1: each of the four apertures is located nearby 3 additional apertures; paragraph 55, lines 1-6).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stock (US D828,926), as applied to claim 1 above, in view of Blinova (US 2016/0361603).
Regarding claim 8, Stock discloses the instrument of claim 1, as discussed above.
Stock further discloses the instrument further comprising: 
a plurality of features extending along the periphery of the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body; see also annotated Fig. 2 below for features), wherein each of said features is independently one from the group consisting of: 
a convex surface, a concave surface, and a linear surface (see annotated Fig. 2 below for each feature and its description).  

    PNG
    media_image10.png
    404
    727
    media_image10.png
    Greyscale

Stock fails to disclose the instrument further comprising a plurality of indicium disposed on a first surface of the planar body and adjacent to the periphery.  
However, Blinova teaches a mobilization device (400; Fig. 5C) including a plurality of indicium (see numbers “3”, “6”, “9”, and “12” on surface 450 in Fig. 5C) disposed on a first surface (450 in Fig. 5C) of the body and adjacent to a periphery (paragraph 39, lines 1-12; paragraph 40, lines 1-2; Fig. 5C). Blinova further indicates that the indicia are advantageous in aiding the user in positioning the massage device (paragraph 38, lines 12-16; Blinova’s Fig. 5C 
Therefore, since the indicia taught by Blinova are situated on different massage features (see Fig. 5C, indicia are each positioned at a different pointed surface of the device), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a first surface of the planar body of the instrument disclosed by Stock to include the indicia adjacent to the periphery as taught by Blinova in order to provider a user with a frame of reference for the features of the instrument, and for positioning of the instrument.
Regarding claim 9, Stock in view of Blinova disclose the instrument of claim 8, as discussed above.
Additionally, Stock further discloses the instrument further comprising: 
a plurality of features extending along the periphery of the planar body (see Figs. 3-4, the disclosed tool has a flat, planar body; see also annotated Fig. 2 below for features), wherein each of said features is independently one from the group consisting of: 
a convex surface, a concave surface, and a linear surface (see annotated Fig. 2 below for each feature and its description).  

    PNG
    media_image10.png
    404
    727
    media_image10.png
    Greyscale

Modified Stock further discloses the instrument wherein the plurality of indicium (Blinova: numbers “3”, “6”, “9”, and “12” on surface 450 in Fig. 5C) comprises a series of integers, wherein each of said integers (Blinova: see numbers 3, 6, 9, 12 in Fig. 5C and also see Figs. 1-3 which show the full series of numbers 1-12 on the device) is positioned adjacent to one of a plurality of features of the instrument (Blinova: see Fig. 5C, indicia are each positioned at a different pointed surface of the device, and further Figures 1-3 show that all numbers from 1-12 can be used as indicia).  
Therefore, since the indicia taught by Blinova are situated on different massage features (see Fig. 5C, indicia are each positioned at a different pointed surface of the device), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a first surface of the planar body of the instrument disclosed by Stock to include the indicia adjacent to the periphery as taught by Blinova in order to provider a user with a frame of reference for the features of the instrument, and for positioning of the instrument.
Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Stock (US D828,926), as applied to claims 2 and 33 above, in view of Tucker (US 2007/0191745).
Regarding claim 24, Stock discloses the instrument of claim 2, as discussed above.
While Stock incorporates three central apertures capable of fitting three fingers of a human hand, Stock fails to disclose that at least one of the plurality of apertures is adjacent to at least three other apertures.
However, Tucker teaches a massage device (“kneader” per paragraph 24; Fig. 1) including four distinct apertures (finger rings 2; paragraph 24; Fig. 1) such that at least one of the plurality of apertures is adjacent at least three other apertures in order to accommodate four fingers of the hand (see Fig. 1: each of the four apertures is located nearby 3 additional apertures; paragraph 55, lines 1-6). 
Because both Stock and Tucker are directed towards the same field of endeavor, i.e. handheld soft tissue massage devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device of Stock could have alternately been formed with an additional fourth aperture for individually accommodating four fingers of a human hand, as illustrated by Tucker, such a modification being one of design choice and facilitating better grip of the device.
Thus, now modified Stock includes a plurality of apertures, each lying adjacent three other apertures by virtue of the distinct formation of the four finger apertures.
Regarding claim 34, van den Dries discloses the instrument of claim 33, as discussed above.

However, Tucker teaches a massage device (“kneader” per paragraph 24; Fig. 1) including four distinct apertures (finger rings 2; paragraph 24; Fig. 1) such that at least one of the plurality of apertures is adjacent at least three other apertures in order to accommodate four fingers of the hand (see Fig. 1: each of the four apertures is located nearby 3 additional apertures; paragraph 55, lines 1-6). 
Because both Stock and Tucker are directed towards the same field of endeavor, i.e. handheld soft tissue massage devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device of Stock could have alternately been formed with an additional fourth aperture for individually accommodating four fingers of a human hand, as illustrated by Tucker, such a modification being one of design choice and facilitating better grip of the device.
Thus, now modified Stock includes a plurality of apertures, each lying adjacent three other apertures by virtue of the distinct formation of the four finger apertures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Pihlavamaki (US D861,185) is cited for its relevant configuration illustrated in Figure 1.2 including first and second round points, the second round point having a larger radius than the first, a hook element, concave formation on either end of the first and second .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785